By the Court,
Dixon, C. J.
The following questions are decided in this case :
1. That until the estate was settled or delivered over by order of the county court to the heirs, the administrator Kaye was entitled to the possession and the rents, issues and profits of the premises in dispute, as against the heirs and their ven-dees. B. S., ch. 100, § 7. The defendant Evans, the lease and entry being established, stands in the place of the admin*185istrator, and the plaintiff Edwards, as vendee, represents the beirs. The question is the same as if it bad arisen directly between the administrator and the beirs.
2. The defendant Evans is not estopped from asserting his right of possession, by reason of the part be took in the supposed sale at the school house. It was understood on all sides that, that proceeding was of no legal force or validity whatever. If not understood, it should have been; for every one is bound to know the law in such matters. It would be most unreasonable to exclude a party from showing bis title, because of bis participation, without fraud or deception, in a transaction notoriously void, from which it was well known no legal or equitable right could arise. The case seems entirely destitute of the essential elements of an estoppel. The defendant Evans made no admission concerning the title or right of possession. The plaintiff acted upon none, but upon bis own information of the facts.
The question upon the regularity of the guardian’s sale, being unnecessary to the disposition of the case, is not decided.
Judgment reversed, and a new trial awarded.